     Case: 1:18-cv-06666 Document #: 25 Filed: 10/07/19 Page 1 of 1 PageID #:90

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Fidel Urbina
                                              Plaintiff,
v.                                                             Case No.: 1:18−cv−06666
                                                               Honorable Manish S. Shah
Federal Bureau of Investigation, et al.
                                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 7, 2019:


        MINUTE entry before the Honorable Manish S. Shah: After the court granted the
government's motion to dismiss, the court received a response to the motion from Plaintiff
[24]. Plaintiff seeks the names of the FBI agents involved with his arrest in Mexico. The
motion to dismiss provides the last names of the FBI attachs who may have been involved
with Plaintiff's arrest. Plaintiff's response does not address the lack of personal jurisdiction
over the potential defendants, and if Plaintiff seeks to challenge the court's 9/10/19 order,
he should follow the instructions stated in that order. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
